         Case 3:16-md-02741-VC Document 2124 Filed 11/01/18 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITGATION
                                                  Case No. 16-md-02741-VC
 This document relates to:
                                                  PRETRIAL ORDER NO. 54:
 ALL ACTIONS
                                                  UPCOMING DEADLINES



       At the October 29, 2018, case management conference, the Court established the following

upcoming deadlines for materials that should be filed on the MDL docket:

    1. By November 2, 2018, the parties will submit a joint discovery letter regarding any

       unresolved disputes surrounding discovery on Monsanto that need to be addressed by the

       Court. As stated at the end of the hearing, discovery on Monsanto will close on December

       20, 2018.

    2. By November 16, 2018, Monsanto will submit a letter brief addressing the order of the

       Group 1 bellwether cases. The plaintiffs will file a response by November 19, 2018.

    3. By November 30, 2018, the parties will submit (1) simultaneous letter briefs on jury

       selection and whether exposure to news about the litigation against Monsanto should

       disqualify a prospective juror; and (2) proposed questions for the jury questionnaire.

    4. The next case management conference is scheduled for December 5, 2018, at 1:30 p.m. in

       San Francisco in Courtroom 4 on the 17th floor. The parties will submit a joint case

       management statement by November 30, 2018.

    IT IS SO ORDERED.

Date: November 1, 2018                              ________________________
                                                    Honorable Vince Chhabria
                                                    United States District Court
